DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 requires the language of “wherein the sender assembly includes a rotatable arm that has a pivot end and a revolvable end that is rotatably fixed relative to the pivot end and configured to revolve about the pivot end to move a wiper configured to engage a variable resistor, wherein the rotatable arm revolves to move to a compact position, wherein the rotatable arm is flexible such that when the rotatable arm is in the compact position, the rotatable arm is able to resiliently bend such that the rotatable arm has a radial extent, from the longitudinal axis, that is less than the flange, wherein, when the rotatable arm is resiliently bent such that the rotatable arm has a radial extent, from the longitudinal axis, that is less than the flange, the sender assembly is in the compact state.” The positioning of the rotatable arm featuring the resilient bending would be a not obvious modification over US 7591178 (Ireland), US 6761193 (Cotton), US 7222530 (Fukuhara), or US 4706707 (Betterton). Each of the cited references deal with a fuel sending unit placed in a tank however, the claimed language of bending the arm upon placing the sender unit into the tank would be a non-obvious modification requiring hindsight rationale. For at least this reason, claim 1 and dependent claims 2-8 are found to be allowable over the prior art. 
Claim 9 and claim 11 each recite “bending the rotatable arm such that the rotatable arm has a radial extent, from the longitudinal axis, that is less than the flange; inserting the insertable end axially along the longitudinal axis into the opening until the flange engages the fluid tank, wherein the insertable end and the flange move straight along the longitudinal axis, which is coaxial with a center axis of the opening of the fluid tank, from a position where the insertable end initially enters the opening to a position where the flange engages the fluid tank; and releasing the bending of the rotatable arm such that the rotatable arm resiliently unbends to have a radial extent, from the longitudinal axis, that is larger than the flange.” In the same light as independent claim 1, the positioning of the rotatable arm featuring the resilient bending would be a not obvious modification over US 7591178 (Ireland), US 6761193 (Cotton), US 7222530 (Fukuhara), or US 4706707 (Betterton). Each of the cited references deal with a fuel sending unit placed in a tank however, the claimed language of bending the arm upon placing the sender unit into the tank would be a non-obvious modification requiring hindsight rationale. For at least this reason, independent claims 9 and 11 and dependent claims 10 and 12 are found to be allowable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175.  The examiner can normally be reached on Monday - Thursday 7:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746